Citation Nr: 1016367	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  99-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a separate compensable rating for a 
neurological disability secondary to or associated with the 
Veteran's service-connected low back strain.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied an increased rating in excess of 10 percent for a 
service connected low back disability.  The matter has since 
been transferred to the RO in Newark, New Jersey.

In May 2006, the Veteran presented testimony before a member 
of the Board of Veterans' Appeals during a hearing at the RO.  
A transcript of the hearing is of record.  The Veterans' Law 
Judge with whom the Veteran had a hearing is no longer a 
member of the Board of Veterans' Appeals.  

By means of a letter dated in February 2010, the Veteran was 
informed that the Veterans' Law Judge who conducted the May 
2006 hearing was no longer employed by the Board and that the 
law requires that the Veterans' Law Judge who conducts the 
hearing on an appeal must participate in any decision made in 
that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  The 
Veteran was given the opportunity to testify at another 
hearing in accordance with the provisions of 38 C.F.R. § 
20.717.  He was also informed that if he did not respond 
within 30 days, the Board would assume that he did not want 
another hearing and proceed with the claim.  As of this date, 
the Veteran has not indicated that he would like to be 
offered the opportunity to testify at another hearing.  
Accordingly, the Board will proceed with the appeal.

In September 2006, the Board remanded the matter for 
additional development, to include providing proper Veterans 
Claims Assistance Act (VCAA) notice and a VA orthopedic 
examination, and obtaining Social Security Administration 
(SSA) records.  Thereafter, in November 2007, the RO granted 
an increased rating for the low back disability to 20 
percent, effective July 25, 2007.

The Board held that the Appeals Management Center (AMC)/RO 
complied with the September 2006 Remand directive, and 
therefore the Board proceeded with its review of the appeal.  
In April 2008, the Board denied the claims of entitlement to 
a rating in excess of 10 percent for a service-connected a 
low back strain from April 11, 1998, through July 24, 2007, 
as well as entitlement to a rating in excess of 20 percent 
for a service-connected low back strain as of July 25, 2007.  

In its April 2008 decision, the Board acknowledged references 
to radiculopathy of the right lower extremity and remanded 
the current claim on appeal of entitlement to a separate 
compensable rating for a neurological disability secondary to 
or associated with the Veteran's service-connected low back 
strain for additional development.  The Board requested that 
the AMC/RO review the record ensure compliance with notice 
and assistance set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA) and that the Veteran be afforded a VA 
neurological examination. 

In compliance with the April 2008 remand directive, the 
Veteran was afforded a VA examination in January 2009, which 
he cancelled and did not request to be rescheduled.  38 
C.F.R. § 3.655 provides that failure to report for a VA 
examination in connection with a claim for original 
compensation, without good cause, results in the issuance of 
a decision based on the evidence of record.  The Board finds 
that the Appeals Management Center (AMC)/RO complied with the 
April 2008 Remand directives, and therefore the Board may 
proceed with its review of the appeal.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).


FINDING OF FACT

The Veteran's neurological manifestations of his service-
connected low back strain are manifested by subjective 
complaints of radiating pain, numbness and tingling; there is 
no objective evidence of diminished motor or sensory function 
attributable to the service-connected low back strain.


CONCLUSION OF LAW

The criteria for a separate compensable disability rating for 
a neurological disability secondary to or associated with the 
Veteran's service-connected low back strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 
4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim by means of post-adjudication letters 
dated in October 2004, April 2006, September 2006 and August 
2008. 

The October 2004 and September 2006 letters informed the 
Veteran about the type of evidence needed to support his 
claim for an increased rating, namely, proof of that his 
service connected back disability had worsened.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
Veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the Veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records. This letter additionally apprised the Veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the Veteran to provide VA with any other 
supporting evidence or information in his possession, to 
include evidence demonstrating the impact of the disability 
on his employment, and apprised him of how VA calculates 
disability ratings and assigns effective dates in accordance 
with Dingess.  The Board thus finds that the Veteran received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.

The Board notes that VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id.; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VA, however, may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 
Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In this case, the claim was initiated and adjudicated prior 
to the enactment of the VCAA.  Accordingly, the notice and 
assistance provisions of VCAA could not be provided prior to 
any adjudication of the claim.  Although notice was not 
provided until after the November 1998 rating decision on 
appeal was issued, the Veteran was not prejudiced from this 
timing error because the RO readjudicated the matter in 
November 2007 and December 2009 supplemental statements of 
the case.  Thus, the Board finds that the essential fairness 
of the adjudication process was not affected by the VCAA 
timing error.  Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  

In addition, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include: 
Veteran status, existence of a disability, connection between 
the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, via letters dated in April 2006, September 2006 
and August 2008, VA informed the Veteran of the Dingess 
elements.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the Veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  The record in this regard includes service 
treatment records, private and VA treatment records, and 
Social Security Administration records.  Additionally, the 
Veteran presented testimony before a member of the Board 
during a hearing at the RO.  

The VCAA requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this 
case, a VA examinations were conducted in August 1998 and 
July 2007.  In compliance with the April 2008 remand 
directive, the Veteran was scheduled for VA examinations in 
November 2008 and in January 2009.  The Veteran failed to 
report for the VA examinations, and in the December 2009 
Supplemental Statement of the Case, the RO cited the 
Veteran's failed to report in explaining why a separate 
compensable rating was not warranted for neurological 
impairment.  Accordingly, the issue of entitlement to a 
separate compensable rating for a neurological disability 
secondary to or associated with the Veteran's service-
connected low back strain will be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655 (2009).  There is no 
other indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.

Based on the above, the Board finds that the Veteran has had 
a meaningful opportunity to participate in the development of 
the claim.  He has been given ample opportunity to present 
evidence and argument in support of his claim.  The Veteran 
has suffered no prejudice that would warrant a remand, and 
his procedural rights have not been abridged.  

Analysis

Service connection is currently in effect for a low back 
strain.  By means of an April 2008 decision, the Board 
determined that the orthopedic manifestations of the 
Veteran's service-connected low back strain did not warrant a 
disability rating in excess of 10 percent for a service-
connected a low back strain from April 11, 1998, through July 
24, 2007, or a disability rating in excess of 20 percent for 
a service-connected low back strain from July 25, 2007.  

The Veteran's service-connected low back strain, essentially 
characterized by limitation of motion, pain, and some muscle 
spasm, has been rated pursuant to the rating criteria of 
Diagnostic Codes 5292 and 5295 (prior to September 26, 2003) 
and Diagnostic Code 5237 (effective from September 26, 2003).  
The Board notes that under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2009); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2009); see also Fanning 
v. Brown, 4 Vet. App. 225 (1993).

The current question on appeal is whether the Veteran is 
entitled to a separate compensable rating for radiculopathy 
or any other neurological impairment secondary to or 
associated with his service-connected low back strain.  In 
this respect, effective September 23, 2002, when rating 
diseases and injuries of the spine, any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.   38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  See 67 Fed. Reg. 54349; 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, Note 2 (2003); 38 C.F.R. § 4.71a, Note 
1 (2009).

In this regard, 38 C.F.R. § 4.123 (2009), provides that 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.

Likewise, 38 C.F.R. § 4.124 (2009), provides that neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the 
affected nerve.

38 C.F.R. § 4.124a (2009), defines the term "incomplete 
paralysis" as indicating a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

And, 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009), 
provides a 10 percent rating for mild incomplete paralysis of 
the sciatic nerve in either the major or minor lower 
extremity.

Throughout the pendency of this appeal, the Veteran has 
reported subjective complaints of radiating pain and numbness 
and tingling in his lower extremities, which he has 
attributed to his service-connected low back strain.  During 
his May 2006 Board hearing, the Veteran testified that he 
experienced cramps in his back that resulted in the 
tightening of his back and problems in his low back and hips.  
Hearing Transcript at 3.  The Veteran's wife also testified 
that in recent years, the Veteran had experienced increased 
pain in the back as well as muscle spasms three to four times 
weekly, and the Veteran stated that he had radiating pain 
down the right leg with pain in the knees as well as a limp.  

Although the Veteran has reported subjective complaints of 
muscle spasms and radiating pain, numbness and tingling in 
his lower extremities, there is no objective evidence of 
neurologic abnormalities attributable to the Veteran's 
service-connected low back disability sufficient to warrant 
the award of a separate disability rating.  Upon VA 
examination dated in August 1998, the Veteran presented with 
complaints of occasional back pain that radiated down the 
back of his legs with some burning sensation; however, motor 
and sensory examinations were grossly intact, along with 
reflexes.  Private medical records reflect that the Veteran 
complained of low back pain with tingling to the legs.  

In July 2007, the Veteran underwent an additional VA 
examination. The examiner noted that the Veteran had suffered 
a stroke in 2004.  At that time, the Veteran was experiencing 
right upper extremity weakness and right foot drop.  The 
examiner did not clarify whether the right upper extremity 
weakness and right foot drop were attributable to the 
Veteran's back disability or the 2004 stroke.  The Veteran 
had no bowel or bladder complaints.  Physical examination did 
not elicit objective evidence of painful motion or weakness; 
there was some muscle spasm.  Additionally, there was some 
tenderness in the paralumbar muscles on the right side, with 
guarding.  A sensory neurological examination revealed no 
deficit, and the examiner concluded that the Veteran had no 
intervertebral disc syndrome.  The Veteran was diagnosed as 
having chronic low back pain or low back strain.  The 
examiner attributed the Veteran's abnormal gait to the 2004 
stroke with right hemiparesis.  

As noted, separate evaluations can be assigned for associated 
objective neurological abnormalities under other diagnostic 
codes.  In this case, the record is negative for any 
separately compensable bowel, bladder or any other 
neurological abnormalities associated with the Veteran's 
service-connected low back disability.  Although the Veteran 
has complained of neurological abnormalities related to his 
lumbar spine disability, including pain that radiates into 
his lower extremities, there were no objective findings of 
any neurological abnormality that was specifically attributed 
to the Veteran's service-connected low back strain.  The 
Veteran's medical records disclose nonspecific complaints, 
such as radiating pain, tingling and numbness, which are not 
congruent with the assignment of a rating under any 
additional diagnostic code.  The Board acknowledges that the 
Veteran a neurological disability characterized by right foot 
drop; however, there is no objective evidence that it is 
attributable in anyway to the Veteran's service-connected low 
back strain.  Rather, it is noted that the Veteran suffered a 
stroke in 2004, which the 2007 VA examiner determined 
resulted in an abnormal gait and right hemiparesis.  
Therefore, because the record does not include any objective 
evidence of decreased sensation, reduced reflexes, or 
diminished strength attributable to the service-connected low 
back disability, the Board finds that the Veteran's 
neurological symptomatology does not equate to mild 
incomplete paralysis of the sciatic nerve in either lower 
extremity such as to warrant a separate compensable rating.  
See 38 C.F.R. §§ 4.123, 4.124, 4.124a (2009).

In conclusion, there is no objective evidence of neurologic 
impairment attributable to the Veteran's low back strain 
disability that would necessitate the assignment of a 
separate disability rating.  


ORDER

A separate compensable rating for a neurological disability 
secondary to or associated with the Veteran's service-
connected low back strain is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


